Case 2:19-cv-10806-DSF-MAA Document 19 Filed 04/15/20 Page 1 of 2 Page ID #:303

                                                                          JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



    ATARI INTERACTIVE, INC.,
        Plaintiff,                        CV 19-10806 DSF (MAAx)

                     v.                   JUDGMENT

    RAGEON, INC.,
        Defendant.



       The Court having granted a motion for default judgment,

       IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
    $1,100,000 in statutory damages and $25,600 in attorneys’ fees, for a
    total amount of $1,125,600, that Plaintiff recover costs of suit pursuant
    to a bill of costs filed in accordance with 28 U.S.C. § 1920, and that
    Defendant, its officers, agents, servants, employees and attorneys, and
    those persons in active concert or participation with any of them, who
    receive actual notice of this judgment by personal service or otherwise,
    are permanently enjoined and restrained from infringing on Plaintiff’s
    trademarks and copyrights, either directly or contributorily, in any
    manner, including but not limited to:

          a) designing, manufacturing, importing, shipping,
          delivering, selling, marketing, displaying, advertising, or
          promoting any product that incorporates designs
          substantially similar to Plaintiff’s copyrights; and
Case 2:19-cv-10806-DSF-MAA Document 19 Filed 04/15/20 Page 2 of 2 Page ID #:304



          b) designing, manufacturing, importing, shipping,
          delivering, selling, marketing, displaying, advertising, or
          promoting any product that incorporates or is marketed in
          conjunction with any of Plaintiff’s trademarks or trade
          dress.

    Date: April 14, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                       2
